Exhibit 10.1
(USB LOGO) [d67979d6797901.gif]

 
Credit Line Agreement
UBS Bank USA

              Variable Credit Line Account Number: (if applicable)
5V
 
70498
 
EI
  Fixed Credit Line Account Number: (if applicable)
5F
 
 
 
 
 
SS# / TIN
                      Internal Use Only



Borrower Agreement
BY SIGNING BELOW, THE BORROWER UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT:

A   The Borrower has received and read a copy of this Borrower Agreement, the
attached Credit Line Account Application and Agreement (including the Credit
Line Agreement following this Borrower Agreement) and the Loan Disclosure
Statement explaining the risk factors that the Borrower should consider before
obtaining a loan secured by the Borrower’s securities account. The Borrower
agrees to be bound by the terms and conditions contained in the Credit Line
Account Application and Agreement (including the Credit Line Agreement following
this Borrower Agreement) (which terms and conditions are incorporated by
reference). Capitalized terms used in this Borrower Agreement have the meanings
set forth in the Credit Line Agreement.   B   THE BORROWER UNDERSTANDS AND
AGREES THAT UBS BANK USA MAY DEMAND FULL OR PARTIAL PAYMENT OF THE CREDIT LINE
OBLIGATIONS, AT ITS SOLE OPTION AND WITHOUT CAUSE, AT ANY TIME, AND THAT NEITHER
FIXED RATE ADVANCES NOR VARIABLE RATE ADVANCES ARE EXTENDED FOR ANY SPECIFIC
TERM OR DURATION. THE BORROWER UNDERSTANDS AND AGREES THAT ALL ADVANCES ARE
SUBJECT TO COLLATERAL MAINTENANCE REQUIREMENTS. THE BORROWER UNDERSTANDS THAT
UBS BANK USA MAY, AT ANY TIME, IN ITS DISCRETION, TERMINATE AND CANCEL THE
CREDIT LINE REGARDLESS OF WHETHER OR NOT AN EVENT HAS OCCURRED.   C   UNLESS
DISCLOSED IN WRITING TO UBS BANK USA AT THE TIME OF THIS AGREEMENT, AND APPROVED
BY UBS BANK USA, THE BORROWER AGREES NOT TO USE THE PROCEEDS OF ANY ADVANCE
EITHER TO PURCHASE, CARRY OR TRADE IN SECURITIES OR TO REPAY ANY DEBT (I) USED
TO PURCHASE, CARRY OR TRADE IN SECURITIES OR (II) TO ANY AFFILIATE OF UBS BANK
USA. THE BORROWER WILL BE DEEMED TO REPEAT THIS AGREEMENT EACH TIME THE BORROWER
REQUESTS AN ADVANCE.   D   THE BORROWER UNDERSTANDS THAT BORROWING USING
SECURITIES AS COLLATERAL ENTAILS RISKS. SHOULD THE VALUE OF THE SECURITIES IN
THE COLLATERAL ACCOUNT DECLINE BELOW THE REQUIRED COLLATERAL MAINTENANCE
REQUIREMENTS, UBS BANK USA MAY REQUIRE THAT THE BORROWER POST ADDITIONAL
COLLATERAL, REPAY PART OR ALL OF THE BORROWER’S LOAN AND/OR SELL THE BORROWER’S
SECURITIES. ANY REQUIRED LIQUIDATIONS MAY INTERRUPT THE BORROWER’S LONG-TERM
INVESTMENT STRATEGIES AND MAY RESULT IN ADVERSE TAX CONSEQUENCES.   E   Neither
UBS Bank USA nor UBS Financial Services Inc. provides legal or tax advice and
nothing herein shall be construed as providing legal or tax advice.   F   Upon
execution of this Credit Line Account Application and Agreement, the Borrower
declares that all of the information requested in the Application and supplied
by the Borrower is true and accurate and further agrees to promptly notify UBS
Bank USA in writing of any material changes to any or all of the information
contained in the Application including information relating to the Borrower’s
financial situation.   G   Subject to any applicable financial privacy laws and
regulations, data regarding the Borrower and the Borrower’s securities accounts
may be shared with UBS Bank USA affiliates. Subject to any applicable financial
privacy laws and regulations, the Borrower requests that UBS Bank USA share such
personal financial data with non-affiliates of UBS Bank USA as is necessary or
advisable to effect, administer or enforce, or to service, process or maintain,
all transactions and accounts contemplated by this Agreement.   H   The Borrower
authorizes UBS Bank USA and UBS Financial Services Inc. to obtain a credit
report or other credit references concerning the Borrower (including making
verbal or written inquiries concerning credit history) or to otherwise verify or
update credit information given to UBS Bank USA at any time. The Borrower
authorizes the release of this credit report or other credit information to UBS
Bank USA affiliates as it deems necessary or advisable to effect, administer or
enforce, or to service, process or maintain all transactions and accounts
contemplated by this Agreement, and for the purpose of offering additional
products, from time to time, to the Borrower. The Borrower authorizes UBS Bank
USA to exchange Borrower information with any party it reasonably believes is
conducting a legitimate credit inquiry in accordance with the Fair Credit
Reporting Act. UBS Bank USA may also share credit or other transactional
experience with the Borrower’s designated UBS Financial Services Inc. Financial
Advisor or other parties designated by the Borrower.   I   UBS Bank USA is
subject to examination by various federal, state and self-regulatory
organizations and the books and records maintained by UBS Bank USA are subject
to inspection and subpoena by these regulators and by federal, state, and local
law enforcement officials. The Borrower also acknowledges that such regulators
and officials may, pursuant to treaty or other arrangements, in turn disclose
such information to the officials or regulators of other countries, and that
U.S. courts may be required to compel UBS Bank USA to disclose such information
to the officials or regulators of other countries. The Borrower agrees that UBS
Bank USA may disclose to such regulators and officials information about the
Borrower and transactions in the credit line account or other accounts at UBS
Bank USA without notice to the Borrower. In addition, UBS Bank USA may in the
context of a private dispute be required by subpoena or other judicial process
to disclose information or produce documentation related to the Borrower, the
credit line account or other accounts at UBS Bank USA. The Borrower acknowledges
and agrees that UBS Bank USA reserves the right, in its sole discretion, to
respond to subpoenas and judicial process as it deems appropriate.   J   To help
the government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person who opens an account. When the Borrower
opens an account with UBS Bank USA, UBS Bank USA will ask for the Borrower’s
name, address, and other information that will allow UBS Bank USA to identify
the Borrower. UBS Bank USA may also ask to see other identifying documents. UBS
Financial Services Inc. and UBS Bank USA are firmly committed to compliance with
all applicable laws, rules and regulations, including those related to combating
money laundering. The Borrower understands and agrees that the Borrower must
take all necessary steps to comply with the anti-money laundering laws, rules
and regulations of the Borrower’s country of origin, country of residence and
the situs of the Borrower’s transaction.   K   UBS Bank USA and its affiliates
will act as creditors and, accordingly, their interests may be inconsistent
with, and potentially adverse to, the Borrower’s interests. As a lender and
consistent with normal lending practice, UBS Bank USA may take any steps
necessary to perfect its interest in the Credit Line, issue a call for
additional collateral or force the sale of the Borrower’s securities if the
Borrower’s actions or inactions call the Borrower’s creditworthiness into
question. Neither UBS Bank USA nor UBS Financial Services Inc. will act as
Client’s investment advisor with respect to any liquidation. In fact UBS Bank
USA will act as a creditor and UBS Financial Services Inc. will act as a
securities intermediary.   L   The Borrower understands that, if the Collateral
Account is a managed account with UBS Financial Services Inc., (i) in addition
to any fees payable to UBS Financial Services Inc. in connection with the
Borrower’s managed account, interest will be payable to the Bank on an amount
advanced to the Borrower in connection with the Credit Line Account, and
(ii) the performance of the managed account might not exceed the managed account
fees and the interest expense payable to the Bank in which case the Borrower’s
overall rate of return will be less than the costs associated with the managed
account.   M   UBS Bank USA may provide copies of all credit line account
statements to UBS Financial Services Inc. and to any Guarantor. The Borrower
acknowledges and agrees that UBS Bank USA may share any and all information
regarding the Borrower and the Borrower’s accounts at UBS Bank USA with UBS
Financial Services Inc. UBS Financial Services Inc. may provide copies of all
statements and confirmations concerning each Collateral Account to UBS Bank USA
at such times and in such manner as UBS Bank USA may request and may share with
UBS Bank USA any and all information regarding the Borrower and the Borrower’s
accounts with UBS Financial Services Inc.

IN WITNESS WHEREOF, the undersigned (“Borrower”) has signed this Agreement, or
has caused this Agreement to be signed in its name by its duly authorized
representatives, as of the date indicated below.
DATE: 4-30-2009

             
Name of Borrower: ADVANCED ENERGY INDUSTRIES INC
       
 
           
By: /s/ Larry Firestone
      Title: Chief Financial Officer/CFO    
 
            (Signature of Authorized Signatory of Borrower)* Larry Firestone
     
 
           (Title of Authorized Signatory of Borrower)    
 
           
By: /s/ Hans Georg Betz
      Title: Chief Executive Officer/CEO    
 
           
            (Signature of Authorized Signatory of Borrower)* Hans Georg Betz
                 (Title of Authorized Signatory of Borrower)    

The authorized signatory of the Borrower must be one of the Authorized Persons
designated on the applicable UBS Bank USA supplemental form excecuted by the
Borrower (e.g., the Supplemental Corporate Resolution Form (HP Form)).

                    01 of 10  

 



--------------------------------------------------------------------------------



 



(USB LOGO) [d67979d6797901.gif]

 
Credit Line Agreement
UBS Bank USA

              Variable Credit Line Account Number: (if applicable)
5V
 
70498
 
EI
  Fixed Credit Line Account Number: (if applicable)
5F
 
 
 
 
 
SS# / TIN
                      Internal Use Only



Credit Line Agreement — Demand Facility
THIS CREDIT LINE AGREEMENT (as it may be amended, supplemented or otherwise
modified from time to time, this “Agreement”) is made by and between the party
or parties signing as the Borrower on the Application to which this Agreement is
attached (together and individually, the “Borrower”) and UBS Bank USA (the
“Bank”) and, together with the Application, establishes the terms and conditions
that will govern the uncommitted demand loan facility made available to the
Borrower by the Bank. This Agreement becomes effective upon the earlier of
(i) notice from the Bank (which notice may be oral or written) to the Borrower
that the Credit Line has been approved and (ii) the Bank making an Advance to
the Borrower.

1)   Definitions

  -   “Advance” means any Fixed Rate Advance or Variable Rate Advance made by
the Bank pursuant to this Agreement.     -   “Advance Advice” means a written or
electronic notice by the Bank, sent to the Borrower, the Borrower’s financial
advisor at UBS Financial Services Inc. or any other party designated by the
Borrower to receive the notice, confirming that a requested Advance will be a
Fixed Rate Advance and specifying the amount, fixed rate of interest and
Interest Period for the Fixed Rate Advance.     -   “Application” means the
Credit Line Account Application and Agreement that the Borrower has completed
and submitted to the Bank and into which this Agreement is incorporated by
reference.     -   “Approved Amount” means the maximum principal amount of
Advances that is permitted to be outstanding under the Credit Line at any time,
as specified in writing by the Bank.     -   “Breakage Costs” and “Breakage Fee”
have the meanings specified in Section 6(b).     -   “Business Day” means a day
on which both of the Bank and UBS Financial Services Inc. are open for business.
For notices and determinations of LIBOR, Business Day must also be a day for
trading by and between banks in U.S. dollar deposits in the London interbank
market.     -   “Collateral” has the meaning specified in Section 8(a).     -  
“Collateral Account” means, individually and collectively, each account of the
Borrower or Pledgor at UBS Financial Services Inc. or UBS International Inc., as
applicable, that is either identified as a Collateral Account on the Application
to which this Agreement is attached or subsequently identified as a Collateral
Account by the Borrower or Pledgor, either directly or indirectly through the
Borrower’s or Pledgor’s UBS Financial Services Inc. financial advisor, together
with all successors to those identified accounts, irrespective of whether the
successor account bears a different name or account number.     -   “Credit
Line” has the meaning specified in Section 2(a).     -   “Credit Line Account”
means each Fixed Rate Account and each Variable Rate Account of the Borrower
that is established by the Bank in connection with this Agreement and either
identified on the Application or subsequently identified as a Credit Line
Account by the Bank by notice to the Borrower, together with all successors to
those identified accounts, irrespective of whether any successor account bears a
different name or account number.     -   “Credit Line Obligations” means, at
any time of determination, the aggregate of the outstanding principal amounts of
all Advances, together with all accrued but unpaid interest on the outstanding
principal amounts, any and all fees or other charges payable in connection with
the Advances and any costs of collection (including reasonable attorneys’ fees)
and other amounts payable by the Borrower under this Agreement, and any and all
other present or future obligations of the Borrower and the other respective
Loan Parties under this Agreement and the related agreements, whether absolute
or contingent, whether or not due or mature.     -   “Event” means any of the
events listed in Section 10.     -   “Fixed Rate Advance” means any advance made
under the Credit Line that accrues interest at a fixed rate.     -   “Guarantor”
means any party who guaranties the payment and performance of the Credit Line
Obligations.     -   “Guaranty Agreement” means an agreement pursuant to which a
Guarantor agrees to guaranty payment of the Credit Line Obligations.     -  
“Interest Period” means, for a Fixed Rate Advance, the number of days, weeks or
months requested by the Borrower and confirmed in the Advance Advice relating to
the Fixed Rate Advance, commencing on the date of (i) the extension of the Fixed
Rate Advance or (ii) any renewal of the Fixed Rate Advance and, in each case,
ending on the last day of the period. If the last day is not a Business Day,
then the Interest Period will end on the immediately succeeding Business Day. If
the last Business Day would fall in the next calendar month, the Interest Period
will end on the immediately preceding Business Day. Each monthly or longer
Interest Period that commences on the last Business Day of a calendar month (or
on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) will end on the last Business Day of the
appropriate calendar month.     -   “Joint Borrower” has the meaning specified
in Section 7(a).     -   “LIBOR” means, as of any date of determination for
Variable Rate Advances, the prevailing London Interbank Offered Rate for
deposits in U.S. dollars having a maturity of 30 days as published in The Wall
Street Journal “Money Rates” Table on the date of the Advance.         If the
rate ceases to be regularly published by The Wall Street Journal, LIBOR will be
determined by the Bank in its sole and absolute discretion. For any day that is
not a Business Day, LIBOR will be the applicable LIBOR in effect immediately
prior to that day.     -   “Loan Party” means each Borrower, Guarantor and
Pledgor, each in their respective capacities under this Agreement or any related
agreement.     -   “Person” means any natural person, company, corporation,
firm, partnership, joint venture, limited liability company or limited liability
partnership, association, organization or any other legal entity.     -  
“Pledgor” means each Person who pledges to the Bank any Collateral to secure the
Credit Line Obligations (or to secure the obligations of any Guarantor with
respect to the guaranty of the Credit Line Obligations). Pledgors will include
(i) each Borrower who pledges Collateral to secure the Credit Line Obligations,
(ii) each Guarantor who has pledged collateral to secure the Credit Line
Obligations or its obligations under a Guaranty Agreement, (iii) any spouse of a
Borrower who executes a spouse’s pledge and consent agreement with respect to a
jointly held collateral account, (iv) any other joint account holder who
executes a joint account holder pledge and consent agreement with respect to a
jointly held

                    02 of 10  

 



--------------------------------------------------------------------------------



 



(USB LOGO) [d67979d6797901.gif]

 
Credit Line Agreement
UBS Bank USA

              Variable Credit Line Account Number: (if applicable)
5V
 
70498
 
EI
  Fixed Credit Line Account Number: (if applicable)
5F
 
 
 
 
 
SS# / TIN
                      Internal Use Only



      collateral account, and (v) any other Person who executes a pledge
agreement with respect to the Credit Line.     -   “Premier Credit Line” means
any Credit Line with an Approved Amount equal to or greater than $100,000.     -
  “Prime Credit Line” means any Credit Line with an Approved Amount less than
$100,000.     -   “Prime Rate” means the floating “Prime Rate” as published in
The Wall Street Journal “Money Rates” Table from time to time. The Prime Rate
will change as and when the Prime Rate as published in The Wall Street Journal
changes. In the event that The Wall Street Journal does not publish a Prime
Rate, the Prime Rate will be the rate as determined by the Bank in its sole and
absolute discretion.     -   “Securities Intermediary” has the meaning specified
in Section 9.     -   “UBS Bank USA Fixed Funding Rate” means, as of any date of
determination for Fixed Rate Advances, an internally computed rate established
from time-to-time by the Bank, in its sole discretion, based upon the LIBOR swap
curve for a corresponding period as well as the Bank’s assessment of other
lending rates charged in the financial markets.     -   “UBS Financial Services
Inc.” means UBS Financial Services Inc. and its successors.     -   “UBS-I”
means UBS International Inc. and its successors.     -   “Variable Rate Advance”
means any advance made under the Credit Line that accrues interest at a variable
rate.”

2)   Establishment of Credit Line; Termination

  a)   Upon the effectiveness of this Agreement, the Bank establishes an
UNCOMMITTED, DEMAND revolving line of credit (the “Credit Line”) in an amount up
to the Approved Amount. The Bank may, from time to time upon request of the
Borrower, without obligation and in its sole and absolute discretion, authorize
and make one or more Advances to the Borrower. The Borrower acknowledges that
the Bank has no obligation to make any Advances to the Borrower. The Bank may
carry each Variable Rate Advance in a Variable Rate Account and may carry each
Fixed Rate Advance in a Fixed Rate Account, but all Advances will constitute
extensions of credit pursuant to a single Credit Line. The Approved Amount will
be determined, and may be adjusted from time to time, by the Bank in its sole
and absolute discretion.     b)   THE BORROWER AND EACH OTHER LOAN PARTY
UNDERSTAND AND AGREE THAT THE BANK MAY DEMAND FULL OR PARTIAL PAYMENT OF THE
CREDIT LINE OBLIGATIONS, AT ITS SOLE AND ABSOLUTE DISCRETION AND WITHOUT CAUSE,
AT ANY TIME, AND THAT NEITHER FIXED RATE ADVANCES NOR VARIABLE RATE ADVANCES ARE
EXTENDED FOR ANY SPECIFIC TERM OR DURATION.     c)   UNLESS DISCLOSED IN WRITING
TO THE BANK AT THE TIME OF THE APPLICATION, AND APPROVED BY THE BANK, THE
BORROWER AGREES NOT TO USE THE PROCEEDS OF ANY ADVANCE EITHER TO PURCHASE, CARRY
OR TRADE IN SECURITIES OR TO REPAY ANY DEBT (I) USED TO PURCHASE, CARRY OR TRADE
IN SECURITIES OR (II) TO ANY AFFILIATE OF THE BANK. THE BORROWER WILL BE DEEMED
TO REPEAT THE AGREEMENT IN THIS SECTION 2(C) EACH TIME IT REQUESTS AN ADVANCE.  
  d)   Prior to the first Advance under the Credit Line, the Borrower must sign
and deliver to the Bank a Federal Reserve Form U-1 and all other documentation
as the Bank may require. The Borrower acknowledges that neither the Bank nor any
of its affiliates has advised the Borrower in any manner regarding the purposes
for which the Credit Line will be used.     e)   The Borrower consents and
agrees that, in connection with establishing the Credit Line Account, approving
any Advances to the Borrower or for any other purpose associated with the Credit
Line, the Bank may obtain a consumer or other credit report from a credit
reporting agency relating to the Borrower’s credit history. Upon request by the
Borrower, the Bank will inform the Borrower: (i) whether or not a consumer or
other credit report was requested; and (ii) if so, the name and address of the
consumer or other credit reporting agency that furnished the report.     f)  
The Borrower understands that the Bank will, directly or indirectly, pay a
portion of the interest that it receives to the Borrower’s financial advisor at
UBS Financial Services Inc. or one of its affiliates. To the extent permitted by
applicable law, the Bank may also charge the Borrower fees for establishing and
servicing the Credit Line Account.     g)   Following each month in which there
is activity in the Borrower’s Credit Line Account in amounts greater than $1,
the Borrower will receive an account statement showing the new balance, the
amount of any new Advances, year to date interest charges, payments and other
charges and credits that have been registered or posted to the Credit Line
Account.     h)   Each of the Loan Parties understands and agrees that the Bank
may, at any time, in its sole and absolute discretion, terminate and cancel the
Credit Line regardless of whether or not an Event has occurred. In the event the
Bank terminates and cancels the Credit Line the Credit Line Obligations shall be
immediately due and payable in full. If the Credit Line Obligations are not paid
in full, the Bank shall have the right, at its option, to exercise any or all of
its remedies described in Section 10 of this Agreement.

3)   Terms of Advances

  a)   Advances made under this Agreement will be available to the Borrower in
the form, and pursuant to procedures, as are established from time to time by
the Bank in its sole and absolute discretion. The Borrower and each Loan Party
agree to promptly provide all documents, financial or other information in
connection with any Advance as the Bank may request. Advances will be made by
wire transfer of funds to an account as specified in writing by the Borrower or
by any other method agreed upon by the Bank and the Borrower. The Borrower
acknowledges and agrees that the Bank will not make any Advance to the Borrower
unless the collateral maintenance requirements that are established by the Bank
in its sole and absolute discretion have been satisfied.     b)   Each Advance
made under a Premier Credit Line will be a Variable Rate Advance unless
otherwise designated as a Fixed Rate Advance in an Advance Advice sent by the
Bank to the Borrower. The Bank will not designate any Advance as a Fixed Rate
Advance unless it has been requested to do so by the Borrower (acting directly
or indirectly through the Borrower’s UBS Financial Services Inc. financial
advisor or other agent designated by the Borrower and acceptable to the Bank).
Each Advance Advice will be conclusive and binding upon the Borrower, absent
manifest error, unless the Borrower otherwise notifies the Bank in writing no
later than the close of business, New York time, on the third Business Day after
the Advance Advice is received by the Borrower.

                      03 of 10  

 



--------------------------------------------------------------------------------



 



(UBS LOGO) [d67979d6797901.gif]

 
Credit Line Agreement
UBS Bank USA

              Variable Credit Line Account Number: (if applicable)
5V
 
70498
 
EI
  Fixed Credit Line Account Number: (if applicable)
5F
 
 
 
 
 
SS# / TIN
                      Internal Use Only



  c)   Each Advance made under a Prime Credit Line will be a Variable Advance.  
  d)   Unless otherwise agreed by the Bank: (i) all Fixed Rate Advances must be
in an amount of at least $100,000; and (ii) all Variable Rate Advances taken by
wire transfer must be in an amount of at least $2,500. If the Borrower is a
natural person, the initial Variable Rate Advance under the Credit Line must be
in an amount equal to at least $25,001 (the “Initial Advance Requirement”). If
the initial Advance requested by the Borrower is made in the form of a check
drawn on the Credit Line that does not satisfy the Initial Advance Requirement,
then, in addition to and not in limitation of the Bank’s rights, remedies,
powers or privileges under this Agreement or applicable law, the Bank may, in
its sole and absolute discretion:

  (i)   pay the check drawn by the Borrower if, prior to paying that check, the
Bank makes another Advance to the Borrower, which Advance shall be in an amount
not less than $25,001; or     (ii)   pay the check drawn by the Borrower; or    
(iii)   decline to pay (bounce) the check.

If the Bank elects option (ii), no interest shall accrue on the amount of the
Advance made by paying the check, and the amount of that Advance shall be due
and payable to the Bank immediately (with or without demand by the Bank).

4)   Interest

  a)   Each Fixed Rate Advance will bear interest at a fixed rate and for the
Interest Period each as specified in the related Advance Advice. The rate of
interest payable on each Fixed Rate Advance will be determined by adding a
percentage rate to the UBS Bank USA Fixed Funding Rate, as of the date that the
fixed rate is determined.     b)   Each Variable Rate Advance under a Premier
Credit Line will bear interest at a variable rate equal to LIBOR, adjusted
daily, plus the percentage rate that (unless otherwise specified by the Bank in
writing) is shown on Schedule I below for the Approved Amount of the Credit
Line. For Premier Credit Lines, the rate of interest payable on Variable Rate
Advances is subject to change without notice in accordance with fluctuations in
LIBOR and in the Approved Amount. On each day that LIBOR changes or the Approved
Amount crosses one of the thresholds that is indicated on Schedule I (or that is
otherwise specified by the Bank in writing), the interest rate on all Variable
Rate Advances will change accordingly.     c)   Each Variable Rate Advance under
a Prime Credit Line will bear interest at a variable rate equal to the Prime
Rate, adjusted daily, plus the percentage rate that (unless otherwise specified
by the Bank in writing) is shown on the attached Schedule II and that
corresponds to the aggregate principal amount outstanding under the Prime Credit
Line on that day. For Prime Credit Lines, the rate of interest payable on
Variable Rate Advances is subject to change without notice in accordance with
fluctuations in the Prime Rate and in the aggregate amount outstanding under the
Prime Credit Line. On each date that the Prime Rate changes or the aggregate
principal amount outstanding under the Prime Credit Line crosses one of the
thresholds that is indicated on Schedule II (or that is otherwise specified by
the Bank in writing), the interest rate on all Variable Rate Advances will
change accordingly.

5)   Payments

  a)   Each Fixed Rate Advance will be due and payable in full ON DEMAND or, if
not earlier demanded by the Bank, on the last day of the applicable Interest
Period. Any Fixed Rate Advance as to which the Bank has not made a demand for
payment and that is not paid in full or renewed, which renewal is in the sole
and absolute discretion of the Bank, (pursuant to procedures as may be
established by the Bank) as another Fixed Rate Advance on or before the last day
of its Interest Period, will be automatically renewed on that date as a U.S.
dollar denominated, Variable Rate Advance in an amount (based, in the case of
any conversion of a non-U.S. dollar denominated Fixed Rate Advance, upon the
applicable, spot currency exchange rate as of the maturity date, as determined
by the Bank) equal to the unpaid principal balance of the Fixed Rate Advance
plus any accrued but unpaid interest on the Fixed Rate Advance, which Variable
Rate Advance will then accrue additional interest at a variable rate as provided
in this Agreement.     b)   Each Variable Rate Advance will be due and payable
ON DEMAND.     c)   The Borrower promises to pay the outstanding principal
amount of each Advance, together with all accrued but unpaid interest on each
Advance, any and all fees or other charges payable in connection with each
Advance, on the date the principal amount becomes due (whether by reason of
demand, the occurrence of a stated maturity date, by reason of acceleration or
otherwise). The Borrower further promises to pay interest in respect of the
unpaid principal balance of each Advance from the date the Advance is made until
it is paid in full. All interest will be computed on the basis of the number of
days elapsed and a 360-day year. Interest on each Advance will be payable in
arrears as follows:

  (i)   for Fixed Rate Advances — on the last day of the Interest Period (or if
the Interest Period is longer than three months, on the last day of each three
month period following the date of the Advance) and on each date that all or any
portion of the principal amount of the Fixed Rate Advance becomes due or is
paid; and     (ii)   for Variable Rate Advances — on the twenty-second day of
each month other than December, and on the thirty-first day of December, and on
each date that all or any portion of the principal amount of the Variable Rate
Advance becomes due or is paid.

To the extent permitted by law, and without limiting any of the Bank’s other
rights and remedies under the Agreement, interest charges on any Advance that
are not paid when due will be treated as principal and will accrue interest at a
variable rate from the date the payment of interest was due until it is repaid
in full.

  d)   All payments of principal, interest or other amounts payable under this
Agreement will be made in immediately available funds and in the same currency
in which the Advance was made, which unless otherwise agreed by the Bank, will
be U.S. dollars. UBS Financial Services Inc. or UBS International Inc., as
applicable, may act as collecting and servicing agent for the Bank for the
Advances. All payments will be made by wire transfer of funds to an account
specified by the Bank or by another method agreed upon by the Bank and the
Borrower. Upon receipt of all payments, the Bank will credit the same to the
Credit Line Account. The Bank shall apply the proceeds of any payments in the
following order; first to any Breakage Costs, Breakage Fee, other fees, costs of
collection and expenses, second to the outstanding principal amount of the
related Advance and third to accrued interest.     e)   All payments must be
made to the Bank free and clear of any and all present and future taxes
(including withholding taxes), levies, imposts, duties, deductions, fees,
liabilities and similar charges other than those imposed on the overall net
income of the Bank. If so requested by the Bank, the Borrower will deliver to
the Bank the original or a certified copy of each receipt evidencing payment of
any taxes or, if no taxes are payable in respect of any payment

              04 of 10  

 



--------------------------------------------------------------------------------



 



(USB LOGO) [d67979d6797901.gif]

 
Credit Line Agreement
UBS Bank USA

              Variable Credit Line Account Number: (if applicable)
5V
 
70498
 
EI
  Fixed Credit Line Account Number: (if applicable)
5F
 
 
 
 
 
SS# / TIN
                      Internal Use Only



      under this Agreement, a certificate from each appropriate taxing
authority, or an opinion of counsel in form and substance and from counsel
acceptable to the Bank in its sole and absolute discretion, in either case
stating that the payment is exempt from or not subject to taxes. If any taxes or
other charges are required to be withheld or deducted from any amount payable by
the Borrower under this Agreement, the amount payable will be increased to the
amount which, after deduction from the increased amount of all taxes and other
charges required to be withheld or deducted from the amount payable, will yield
to the Bank the amount stated to be payable under this Agreement. If any of the
taxes or charges are paid by the Bank, the Borrower will reimburse the Bank on
demand for the payments, together with all interest and penalties that may be
imposed by any governmental agency. None of the Bank, UBS Financial Services
Inc., UBS-I or their respective employees has provided or will provide legal
advice to the Borrower or any Loan Party regarding compliance with (or the
implications of the Credit Line and the related guaranties and pledges under)
the laws (including tax laws) of the jurisdiction of the Borrower or any Loan
Party or any other jurisdiction. The Borrower and each Loan Party are and shall
be solely responsible for, and the Bank shall have no responsibility for, the
compliance by the Loan Parties with any and all reporting and other requirements
arising under any applicable laws.     f)   In no event will the total interest
and fees, if any, charged under this Agreement exceed the maximum interest rate
or total fees permitted by law. In the event any excess interest or fees are
collected, the same will be refunded or credited to the Borrower. It the amount
of interest payable by the Borrower for any period is reduced pursuant to this
Section 5(f), the amount of interest payable for each succeeding period will be
increased to the maximum rate permitted by law until the amount of the reduction
has been received by the Bank.

6)   Prepayments; Breakage Charges

  a)   The Borrower may repay any Variable Rate Advance at any time, in whole or
in part, without penalty.     b)   The Borrower may repay any Fixed Rate Advance
in whole. The Borrower may not repay any Fixed Rate Advance in part. The
Borrower agrees to reimburse the Bank, immediately upon demand, for any loss or
cost (“Breakage Costs”) that the Bank notifies the Borrower has been incurred by
the Bank as a result of (i) any payment of the principal of a Fixed Rate Advance
before the expiration of the Interest Period for the Fixed Rate Advance (whether
voluntarily, as a result of acceleration, demand or otherwise), or (ii) the
Customer’s failure to take any Fixed Rate Advance on the date agreed upon,
including any loss or cost (including loss of profit or margin) connected with
the Bank’s re-employment of the amount so prepaid or of those funds acquired by
the Bank to fund the Advance not taken on the agreed upon date.         Breakage
Costs will be calculated by determining the differential between the stated rate
of interest (as determined in accordance with Section 4(a) of the Agreement) for
the Fixed Rate Advance and prevailing UBS Bank USA Fixed Funding Rate and
multiplying the differential by the sum of the outstanding principal amount of
the Fixed Rate Advance (or the principal amount of Fixed Rate Advance not taken
by the Borrower) multiplied by the actual number of days remaining in the
Interest Period for the Fixed Rate Advance (based upon a 360-day year). The
Borrower also agrees to promptly pay to the Bank an administrative fee
(“Breakage Fee”) in connection with any permitted or required prepayment. The
Breakage Fee will be calculated by multiplying the outstanding principal amount
of the Fixed Rate Advance (or the principal amount of Fixed Rate Advance not
taken by the Borrower) by two basis points (0.02%) (with a minimum Breakage Fee
of $100.00). Any written notice from the Bank as to the amount of the loss or
cost will be conclusive absent manifest error.

7)   Joint Credit Line Account Agreement; Suspension and Cancellation

  a)   If more than one Person is signing this Agreement as the “Borrower”, each
party (a “Joint Borrower”) will be jointly and severally liable for the Credit
Line Obligations, regardless of any change in business relations, divorce, legal
separation, or other legal proceedings or in any agreement that may affect
liabilities between the parties. Except as provided below for the reinstatement
of a suspended or cancelled Credit Line, and unless otherwise agreed by the Bank
in writing, the Bank may rely on, and each Joint Borrower will be responsible
for, requests for Advances, directions, instructions and other information
provided to the Bank by any Joint Borrower.     b)   Any Joint Borrower may
request the Bank to suspend or cancel the Credit Line by sending the Bank a
written notice of the request addressed to the Bank at the address shown on the
Borrower’s periodic Credit Line Account statements. Any notice will become
effective three Business Days after the date that the Bank receives it, and each
Joint Borrower will continue to be responsible for paying: (i) the Credit Line
Obligations as of the effective date of the notice, and (ii) all Advances that
any Joint Borrower has requested but that have not yet become part of the Credit
Line Obligations as of the effective date of the notice. No notice will release
or in any other way affect the Bank’s interest in the Collateral. All subsequent
requests to reinstate credit privileges must be signed by all Joint Borrowers
comprising the Borrower, including the Joint Borrower requesting the suspension
of credit privileges. Any reinstatement will be granted or denied in the sole
and absolute discretion of the Bank.     c)   All Credit Line Obligations will
become immediately due and payable in full as of the effective date of any
suspension or cancellation of the Credit Line. The borrower will be responsible
for the payment of all charges incurred on the Advances after the effective
date. The Bank will not release any Loan Party from any of the obligations under
this Agreement or any related agreement until the Credit Line Obligations have
been paid in full and this Agreement has been terminated.

    8) Collateral; Grant of Security Interest; Set-off

  a)   To secure payment or performance of the Credit Line Obligations, the
Borrower assigns, transfers and pledges to the Bank, and grants to the Bank a
first priority lien and security interest in the following assets and rights of
the Borrower, wherever located and whether owned now or acquired or arising in
the future: (i) each Collateral Account; (ii) any and all money, credit
balances, certificated and uncertificated securities, security entitlements,
commodity contracts, certificates of deposit, instruments, documents,
partnership interests, general intangibles, financial assets and other
investment property now or in the future credited to or carried, held or
maintained in any Collateral Account; (iii) any and all over-the-counter
options, futures, foreign exchange, swap or similar contracts between the
Borrower and either UBS Financial Services Inc. or any of its affiliates;
(iv) any and all accounts of the Borrower at the Bank or any of its affiliates;
(v) any and all supporting obligations and other rights ancillary or
attributable to, or arising in any way in connection with, any of the foregoing;
and (vi) any and all interest, dividends, distributions and other proceeds of
any of the foregoing, including proceeds of proceeds (collectively, the
“Collateral”).     b)   The Borrower and if applicable, any Pledgor on the
Collateral Account, will take all actions reasonably requested by the Bank to
evidence, maintain and perfect the Bank’s first priority security interest in,
and to enable the Bank to obtain control over, the

                        05 of 10    

 



--------------------------------------------------------------------------------



 



(UBS LOGO) [d67979d6797901.gif]

 
Credit Line Agreement
UBS Bank USA

              Variable Credit Line Account Number: (if applicable)
5V
 
70498
 
EI
  Fixed Credit Line Account Number: (if applicable)
5F
 
 
 
 
 
SS# / TIN
                      Internal Use Only



      Collateral and any additional collateral pledged by the Pledgors,
including but not limited to making, executing, recording and delivering to the
Bank (and authorizes the Bank to file, without the signature of the Borrower and
any Pledgor where permitted by applicable law) financing statements and
amendments thereto, control agreements, notices, assignments, listings, powers,
consents and other documents regarding the Collateral and the Bank’s security
interest in the Collateral in such jurisdiction and in a form as the Bank
reasonably may require. Each Loan Party irrevocably authorizes and appoints each
of the Bank and UBS Financial Services Inc., as collateral agent, to act as
their agent and attorney-in-fact to file any documents or to execute any
documents in their name, with or without designation of authority. Each Loan
Party acknowledges that it will be obligated in respect of the documentation as
if it had executed the documentation itself.     c)   The Borrower (and, if
applicable, any other Pledgor on the Collateral Account) agrees to maintain in a
Collateral Account, at all times, Collateral having an aggregate lending value
as specified by the Bank from time to time.     d)   The Bank’s sole duty for
the custody, safe keeping and physical preservation of any Collateral in its
possession will be to deal with the Collateral in the same manner as the Bank
deals with similar property for its own account. The Borrower (and, if
applicable, any other Pledgor on the Collateral Account) agrees that the Bank
will have no responsibility to act on any notice of corporate actions or events
provided to holders of securities or other investment property included in the
Collateral. The Borrower (and, if applicable, any other Pledgor on the
Collateral Account) agrees to (i) notify the Bank promptly upon receipt of any
communication to holders of the investment property disclosing or proposing any
stock split, stock dividend, extraordinary cash dividend, spin-off or other
corporate action or event as a result of which the Borrower or Pledgor would
receive securities, cash (other than ordinary cash dividends) or other assets in
respect of the investment property, and (ii) immediately upon receipt by the
Borrower or Pledgor of any of these assets, cause them to be credited to a
Collateral Account or deliver them to or as directed by the Bank as additional
Collateral.     e)   The Borrower (and, if applicable, any other Pledgor on the
Collateral Account) agrees that all principal, interest, dividends,
distributions, premiums or other income and other payments received by the Bank
or credited to the Collateral Account in respect of any Collateral may be held
by the Bank as additional Collateral or applied by the Bank to the Credit Line
Obligations. The Bank may create a security interest in any of the Collateral
and may, at any time and at its option, transfer any securities or other
investment property constituting Collateral to a securities account maintained
in its name or cause any Collateral Account to be redesignated or renamed in the
name of the Bank.     f)   The Borrower (and, if applicable, any other Pledgor
on the Collateral Account) agrees that if a Collateral Account has margin
features, the margin features will be removed by UBS Financial Services Inc. or
UBS International Inc., as applicable, so long as there is no outstanding margin
debit in the Collateral Account.     g)   If the Collateral Account permits cash
withdrawals in the form of check writing, access card charges, bill payment and/
or electronic funds transfer services (for example, Resource Management
Account®, Business Services Account BSA®, certain Basic Investment Accounts and
certain accounts enrolled in UBS Financial Services Inc. Investment Consulting
Services programs), the Borrower (and, if applicable, any other Pledgor on the
Collateral Account) agrees that the ‘Withdrawal Limit” for the Collateral
Account, as described in the documentation governing the account will be reduced
on an ongoing basis so that the aggregate lending value of the Collateral
remaining in the Collateral Account following the withdrawal may not be less
than the amount required pursuant to Section 8(c).     h)   In addition to the
Bank’s security interest, the Borrower (and, if applicable, any other Pledgor on
the Collateral Account) agrees that the Bank will at all times have a right to
set off any or all of the Credit Line Obligations at or after the time at which
they become due, whether upon demand, at a stated maturity date, by acceleration
or otherwise, against all securities, cash, deposits or other property in the
possession of or at any time in any account maintained with the Bank or any of
its affiliates by or for the benefit of the Borrower, whether carried
individually or jointly with others. This right is in addition to, and not in
limitation of, any right the Bank may have at law or otherwise.     i)   The
Bank reserves the right to disapprove any Collateral and to require the Borrower
at any time to deposit into the Borrower’s Collateral Account additional
Collateral in the amount as the Bank requests or to substitute new or additional
Collateral for any Collateral that has previously been deposited in the
Collateral Account.

9)   Control       For the purpose of giving the Bank control over each
Collateral Account and in order to perfect the Bank’s security interests in the
Collateral, the Borrower and each Pledgor on the applicable Collateral Account
consents to compliance by UBS Financial Services Inc., UBS-I or any other
securities intermediary (in any case, the “Securities Intermediary”) maintaining
a Collateral Account with entitlement orders and instructions from the Bank (or
from any assignee or successor of the Bank) regarding the Collateral Account and
any financial assets or other property held therein without the further consent
of the Borrower or any other Pledgor on the applicable Collateral Account.
Without limiting the foregoing, the Borrower and each Pledgor on the Collateral
Account acknowledges, consents and agrees that, pursuant to a control agreement
entered into between the Bank and the Securities Intermediary:

  a)   The Securities Intermediary will comply with entitlement orders
originated by the Bank regarding any Collateral Account without further consent
from the Borrower or any Pledgor. The Securities Intermediary will treat all
assets credited to a Collateral Account, including money and credit balances, as
financial assets for purposes of Article 8 of the Uniform Commercial Code.    
b)   In order to enable the Borrower and any Pledgor on the applicable
Collateral Account to trade financial assets that are from time to time credited
to a Collateral Account, the Securities Intermediary may comply with entitlement
orders originated by the Borrower or any Pledgor on the applicable Collateral
Account (or if so agreed by the Bank, by an investment adviser designated by the
Borrower or any Pledgor on the applicable Collateral Account and acceptable to
the Bank and the Securities Intermediary) regarding the Collateral Account, but
only until the time that the Bank notifies the Securities Intermediary, that the
Bank is asserting exclusive control over the Collateral Account. After the
Securities Intermediary has received a notice of exclusive control and has had a
reasonable opportunity to comply, it will no longer comply with entitlement
orders originated by the Borrower or any Pledgor (or by any investment adviser
designated by the Borrower or any Pledgor) concerning the Collateral Account.
Notwithstanding the foregoing, however, and irrespective of whether it has
received any notice of exclusive control, the Securities Intermediary will not
comply with any entitlement order originated by the Borrower or any Pledgor (or
by any investment adviser designated by the Borrower or any Pledgor) to withdraw
any financial assets from a Collateral Account or to pay any money, free credit
balance or other amount owing on a Collateral Account (other than cash
withdrawals and payments not exceeding

            06 of 10  

 



--------------------------------------------------------------------------------



 



(UBS LOGO) [d67979d6797901.gif]

 
Credit Line Agreement
UBS Bank USA

              Variable Credit Line Account Number: (if applicable)
5V
 
70498
 
EI
  Fixed Credit Line Account Number: (if applicable)
5F
 
 
 
 
 
SS# / TIN
                      Internal Use Only



    the “Withdrawal Limit” as contemplated in Section 8 (g)) without the prior
consent of the Bank.   10)   Remedies

  a)   If any of the following events (each, an “Event”) occurs:

  (i)   the Borrower fails to pay any amount due under this Agreement;     (ii)
  the Borrower and/or any other relevant Loan Party fails to maintain sufficient
Collateral in a Collateral Account as required by the Bank or any Guarantor
fails to maintain collateral as required by the Bank under its Guaranty
Agreement;     (iii)   the Borrower or any other Loan Party breaches or fails to
perform any other covenant, agreement, term or condition that is applicable to
it under this Agreement or any related agreement, or any representation or other
statement of the Borrower (or any Loan Party) in this Agreement or in any
related agreement is incorrect in any material respect when made or deemed made;
    (iv)   the Borrower or any other Loan Party dies or is declared (by
appropriate authority) incompetent or of unsound mind or is indicted or
convicted of any crime or, if not an individual, ceases to exist;     (v)   any
voluntary or involuntary proceeding for bankruptcy, reorganization, dissolution
or liquidation or similar action is commenced by or against the Borrower or any
other Loan Party, or a trustee in bankruptcy, receiver, conservator or
rehabilitator is appointed, or an assignment for the benefit of creditors is
made, with respect to the Borrower or any other Loan Party or its property;    
(vi)   the Borrower or any Loan Party is insolvent, unable to pay its debts as
they fall due, stops, suspends or threatens to stop or suspend payment of all or
a material part of its debts, begins negotiations or takes any proceeding or
other step with a view to readjustment, rescheduling or deferral of all or any
part of its indebtedness, which it would or might otherwise be unable to pay
when due, or proposes or makes a general assignment or an arrangement or
composition with or for the benefit of its creditors;     (vii)   a Collateral
Account (or any account in which collateral provided by a Loan Party is
maintained) or any portion thereof is terminated, attached or subjected to a
levy;     (viii)   the Borrower or any Loan Party fails to provide promptly all
financial and other information as the Bank may request from time to time;    
(ix)   any indebtedness of the Borrower or any other Loan Party in respect of
borrowed money (including indebtedness guarantied by the Borrower or any other
Loan Party) or in respect of any swap, forward, cap, floor, collar, option or
other derivative transaction, repurchase or similar transaction or any
combination of these transactions is not paid when due, or any event or
condition causes the indebtedness to become, or permits the holder to declare
the indebtedness to be, due and payable prior to its stated maturity;     (x)  
final judgment for the payment of money is rendered against Borrower (or any
Loan Party) and, within thirty days from the entry of judgment, has not been
discharged or stayed pending appeal or has not been discharged within thirty
days from the entry of a final order of affirmance on appeal;     (xi)   any
legal proceeding is instituted or any other event occurs or condition exists
that in the Bank’s judgment calls into question (A) the validity or binding
effect of this Agreement or any related agreement or any of the Borrower’s (or
any other Loan Party’s) obligations under this Agreement or under any related
agreement or (B) the ability of the Borrower (or any Loan Party) to perform its
obligations under this Agreement, or under any related agreement; or     (xii)  
the Bank otherwise deems itself or its security interest in the Collateral
insecure or the Bank believes in good faith that the prospect of payment or
other performance by any Loan Party is impaired.

      then, the Credit Line Obligations will become immediately due and payable
(without demand) and the Bank may, in its sole and absolute discretion,
liquidate, withdraw or sell all or any part of the Collateral and apply the
same, as well as the proceeds of any liquidation or sale, to any amounts owed to
the Bank, including any applicable Breakage Costs and Breakage Fee. The Bank
will not be liable to any Loan Party in any way for any adverse consequences
(for tax effect or otherwise) resulting from the liquidation of appreciated
Collateral. Without limiting the generality of the foregoing, the sale may be
made in the Bank’s sole and absolute discretion by public sale on any exchange
or market where business is then usually transacted or by private sale, and the
Bank may be the purchaser at any public or private sale. Any Collateral that may
decline speedily in value or that customarily is sold on a recognized exchange
or market may be sold without providing any Loan Party with prior notice of the
sale. Each Loan Party agrees that, for all other Collateral, two calendar days
notice to the Loan Party, sent to its last address shown in the Bank’s account
records, will be deemed reasonable notice of the time and place of any public
sale or time after which any private sale or other disposition of the Collateral
may occur. Any amounts due and not paid on any Advance following an Event will
bear interest from the day following the Event until fully paid at a rate per
annum equal to the interest rate applicable to the Advance immediately prior to
the Event plus 2.00%. In addition to the Bank’s rights under this Agreement, the
Bank will have the right to exercise any one or more of the rights and remedies
of a secured creditor under the Utah Uniform Commercial Code, as then in effect,
or under any other applicable law.     b)   Nothing contained in this Section 10
will limit the right of the Bank to demand full or partial payment of the Credit
Line Obligations, in its sole and absolute discretion and without cause, at any
time, whether or not an Event has occurred and is continuing.     c)   All
rights and remedies of the Bank under this Agreement are cumulative and are in
addition to all other rights and remedies that the Bank may have at law or
equity or under any other contract or other writing for the enforcement of the
security interest herein or the collection of any amount due under this
Agreement;     d)   Any non-exercise of rights, remedies and powers by the Bank
under this Agreement and the other documents delivered in connection with this
Agreement shall not be construed as a waiver of any rights, remedies and powers.
The Bank fully reserves its rights to invoke any of its rights, remedies and
powers at any time it may deem appropriate.

11)   Representations, Warranties and Covenants by the Loan Parties       Each
Borrower and each other Loan Party (if applicable) makes the following
representations, warranties and covenants (and each Borrower

                    07 of 10  

 



--------------------------------------------------------------------------------



 



(UBS LOGO) [d67979d6797901.gif]

 
Credit Line Agreement
UBS Bank USA

              Variable Credit Line Account Number: (if applicable)
5V
 
70498
 
EI
  Fixed Credit Line Account Number: (if applicable)
5F
 
 
 
 
 
SS# / TIN
                      Internal Use Only



    will be deemed to have repeated each representation and warranty each time a
Borrower requests an Advance) to the Bank:

  a)   Except for the Bank’s rights under this Agreement and the rights of the
Securities Intermediary under any account agreement, the Borrower and each
relevant Pledgor owns the Collateral, free of any interest, lien or security
interest in favor of any third party and free of any impediment to transfer;    
b)   Each Loan Party: (i) if a natural Person, is of the age of majority;
(ii) is authorized to execute and deliver this Agreement and to perform its
obligations under this Agreement and any related agreement; (iii) is not an
employee benefit plan, as that term is defined by the Employee Retirement Income
Security Act of 1974, or an Individual Retirement Credit Line Account (and none
of the Collateral is an asset of a plan or account); and (iv) unless the Loan
Party advises the Bank to the contrary, in writing, and provides the Bank with a
letter of approval, where required, from its employer, is not an employee or
member of any exchange or of any corporation or firm engaged in the business of
dealing, either as a broker or as principal, in securities, bills of exchange,
acceptances or other forms of commercial paper;     c)   Neither the Borrower
nor any Pledgor on the Collateral Account has pledged or will pledge the
Collateral or grant a security interest in the Collateral to any party other
than the Bank or the Securities Intermediary, or has permitted or will permit
the Collateral to become subject to any liens or encumbrances (other than those
of the Bank and the Securities Intermediary), during the term of this Agreement;
    d)   No Loan Party is in default under any material contract, judgment,
decree or order to which it is a party or by which it or its properties may be
bound;     e)   Each Loan Party has duly filed all tax and information returns
required to be filed and has paid all taxes, fees, assessments and other
governmental charges or levies that have become due and payable, except to the
extent such taxes or other charges are being contested in good faith and are
adequately reserved against in accordance with GAAP.     f)   The Borrower and
each relevant Pledgor (i) is and at all times will continue to be the legal and
beneficial owner of all assets held in or credited to any Collateral Account or
otherwise included in the Collateral, and (ii) does not hold any assets held in
or credited to any Collateral Account or otherwise included in the Collateral in
trust or subject to any contractual or other restrictions on use that would
prevent the use of such assets to (a) repay the Bank or (b) be pledged as
Collateral in favor of the Bank.         The provisions of this Section 11 will
survive the termination of this Agreement or any related agreement and the
repayment of the Credit Line Obligations.

12)   Indemnification; Limitation on Liability of the Bank and the Securities
Intermediary       Borrower agrees to indemnify and hold harmless the Bank and
the Securities Intermediary, their affiliates and their respective directors,
officers, agents and employees against any and all claims, causes of action,
liabilities, lawsuits, demands and damages, for example, any and all court costs
and reasonable attorneys fees, in any way relating to or arising out of or in
connection with this Agreement, except to the extent caused by the Bank’s or
Securities Intermediary’s breach of its obligations under this Agreement.
Neither the Bank nor the Securities Intermediary will be liable to any party for
any consequential damages arising out of any act or omission by either of them
with respect to this Agreement or any Advance or Collateral Account. The
provisions of this Section 12 will survive the termination of this Agreement or
any related agreement and the repayment of the Credit Line Obligations.   13)  
Acceptance of Application and Agreement; Applicable Law       THIS APPLICATION
AND AGREEMENT WILL BE RECEIVED AND ACCEPTED BY BANK IN THE STATE OF UTAH, OR IF
THIS APPLICATION AND AGREEMENT IS DELIVERED TO BANK’S AGENT, UBS FINANCIAL
SERVICES INC., IT WILL BE RECEIVED AND ACCEPTED WHEN RECEIVED BY UBS FINANCIAL
SERVICES INC.’S UNDERWRITING DEPARTMENT. DELIVERY OF THE APPLICATION AND
AGREEMENT TO THE BORROWER’S FINANCIAL ADVISOR AT UBS FINANCIAL SERVICES INC.
WILL NOT BE CONSIDERED RECEIPT OR ACCEPTANCE BY BANK. ALL DECISIONS MADE BY BANK
REGARDING THE CREDIT LINE WILL BE MADE IN UTAH.       THIS AGREEMENT WILL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF UTAH
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY IN THE STATE OF UTAH
AND, IN CONNECTION WITH THE CHOICE OF LAW GOVERNING INTEREST, THE FEDERAL LAWS
OF THE UNITED STATES, EXCEPT THAT WITH RESPECT TO THE COLLATERAL ACCOUNT AND THE
BANK’S SECURITY INTEREST THEREIN, THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING,
WITHOUT LIMITATION, THE NEW YORK UNIFORM COMMERCIAL CODE, AND FOR PURPOSES OF
THIS AGREEMENT, THE COLLATERAL ACCOUNT AND THE BANK’S SECURITY INTEREST THEREIN,
THE JURISDICTION OF UBS FINANCIAL SERVICES INC. AND UBS-I SHALL BE DEEMED TO BE
THE STATE OF NEW YORK.   14)   Assignment       This Agreement may not be
assigned by the Borrower without the prior written consent of the Bank. This
Agreement will be binding upon and inure to the benefit of the heirs, successors
and permitted assigns of the Borrower. The Bank may assign this Agreement, and
this Agreement will inure to the benefit of the Bank’s successors and assigns.  
15)   Amendment       This Agreement may be amended only by the Bank, including,
but not limited to, (i) the addition or deletion of any provision of this
Agreement and (ii) the amendment of the (x) “Spread Over LIBOR/UBS Bank USA
Fixed Funding Rate” in Schedule I or (y) “Spread Over Prime” in Schedule II to
this Agreement, at any time by sending written notice, signed by an authorized
officer of the Bank, of an amendment to the Borrower. The amendment shall be
effective as of the date established by the Bank. This Agreement may not be
amended orally. The Borrower or the Bank may waive compliance with any provision
of this Agreement, but any waiver must be in writing and will not be deemed to
be a waiver of any other provision of this Agreement. The provisions of this
Agreement constitute the entire agreement between the Bank and the Borrower with
respect to the subject matter hereof and supersede all prior or contemporaneous
agreements, proposals, understandings and representations, written or oral,
between the parties with respect to the subject matter hereof.   16)  
Severability       If any provision of this Agreement is held to be invalid,
illegal, void or unenforceable, by reason of any law, rule, administrative order
or judicial or arbitral decision, the determination will not affect the validity
of the remaining provisions of this Agreement.   17)   Choice of Forum; Waiver
of Jury Trial

  a)   ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS

                        08 of 10    

 



--------------------------------------------------------------------------------



 



(UBS LOGO) [d67979d6797901.gif]

 
Credit Line Agreement
UBS Bank USA

              Variable Credit Line Account Number: (if applicable)
5V
 
70498
 
EI
  Fixed Credit Line Account Number: (if applicable)
5F
 
 
 
 
 
SS# / TIN
                      Internal Use Only



      CONTEMPLATED BY THIS AGREEMENT OR ANY JUDGMENT ENTERED BY ANY COURT
REGARDING THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT WILL
BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE THIRD JUDICIAL DISTRICT COURT FOR
THE STATE OF UTAH OR IN THE UNITED STATES DISTRICT COURT FOR THE STATE OF UTAH.
EACH OF THE LOAN PARTIES IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS
OF THE THIRD JUDICIAL DISTRICT COURT FOR THE STATE OF UTAH AND OF THE UNITED
STATES DISTRICT COURT FOR THE STATE OF UTAH FOR THE PURPOSE OF ANY SUCH ACTION
OR PROCEEDING AS SET FORTH ABOVE AND IRREVOCABLY AGREES TO BE BOUND BY ANY
JUDGMENT RENDERED THEREBY IN CONNECTION WITH SUCH ACTION OR PROCEEDING. EACH OF
THE LOAN PARTIES IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY HAVE NOW OR IN THE FUTURE TO THE LAYING OF VENUE OF ANY
SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY
CLAIM THAT ANY SUCH ACTION OR PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM.     b)   EACH OF THE LOAN PARTIES (FOR ITSELF, ANYONE CLAIMING THROUGH IT
OR IN ITS NAME, AND ON BEHALF OF ITS EQUITY HOLDERS) IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY REGARDING ANY CLAIM BASED UPON OR ARISING
OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
    c)   Any arbitration proceeding between the Borrower (or any other Loan
Party) and the Securities Intermediary, regardless of whether or not based on
circumstances related to any court proceedings between the Bank and the Borrower
(or the other Loan Party), will not provide a basis for any stay of the court
proceedings.     d)   Nothing in this Section 17 will be deemed to alter any
agreement to arbitrate any controversies which may arise between the Borrower
(or any other Loan Party) and UBS Financial Services Inc. or its predecessors,
and any claims between the Borrower or the Loan Party, as applicable, and UBS
Financial Services Inc. or its employees (whether or not they have acted as
agents of the Bank) will be arbitrated as provided in any agreement between the
Borrower or the Loan Party, as applicable, and UBS Financial Services Inc.

18)   State Specific Provisions and Disclosures

  a)   For residents of Ohio:         The Ohio laws against discrimination
require that all creditors make credit equally available to all creditworthy
customers, and that credit reporting agencies maintain separate credit histories
on each individual upon request. The Ohio civil rights commission administers
compliance with this law.     b)   For residents of Oregon:         NOTICE TO
BORROWER: DO NOT SIGN THIS AGREEMENT BEFORE YOU READ IT. THIS AGREEMENT PROVIDES
FOR THE PAYMENT OF A PENALTY IF YOU WISH TO REPAY A FIXED RATE ADVANCE PRIOR TO
THE DATE PROVIDED FOR REPAYMENT IN THE AGREEMENT.     c)   For residents of
Vermont:         NOTICE TO BORROWER: THE ADVANCES MADE UNDER THIS AGREEMENT ARE
DEMAND LOANS AND SO MAY BE COLLECTED BY THE LENDER AT ANY TIME. A NEW LOAN
MUTUALLY AGREED UPON AND SUBSEQUENTLY ISSUED MAY CARRY A HIGHER OR LOWER RATE OF
INTEREST.         NOTICE TO JOINT BORROWER: YOUR SIGNATURE ON THE AGREEMENT
MEANS THAT YOU ARE EQUALLY LIABLE FOR REPAYMENT OF THIS LOAN. IF THE BORROWER
DOES NOT PAY, THE LENDER HAS A LEGAL RIGHT TO COLLECT FROM YOU.     d)   For
residents of California:

  (i)   Any person, whether married, unmarried, or separated, may apply for
separate credit.     (ii)   As required by law, you are notified that a negative
credit report reflecting on your credit record may be submitted to a credit
reporting agency if you fail to fulfill the terms of your credit obligations.  
  (iii)   The Borrower will notify the Bank, within a reasonable time, of any
change in the Borrower’s name, address, or employment.     (iv)   The Borrower
will not attempt to obtain any Advance if the Borrower knows that the Borrower’s
credit privileges under the Credit Line have been terminated or suspended.    
(v)   The Borrower will notify the Bank by telephone, telegraph, letter, or any
other reasonable means that an unauthorized use of the Credit Line has occurred
or may occur as the result of the loss or theft of a credit card or other
Instrument Identifying the Credit Line, within a reasonable time after the
Borrower’s discovery of the loss or theft and will reasonably assist the Bank in
determining the facts and circumstances relating to any unauthorized use of the
Credit Line.

19)   Account Agreement       Each Loan Party acknowledges and agrees that this
Agreement supplements their account agreement(s) with the Securities
Intermediary relating to the Collateral Account and, if applicable, any related
account management agreement(s) between the Loan Party and the Securities
Intermediary. In the event of a conflict between the terms of this Agreement and
any other agreement between the Loan Party and the Securities Intermediary, the
terms of this Agreement will prevail.   20)   Notices       Unless otherwise
required by law, all notices to a Loan Party may be oral or in writing, in the
Bank’s discretion, and if in writing, delivered or mailed by the United States
mail, or by overnight carrier or by telecopy to the address of the Loan Party
shown on the records of the Bank. Each Loan Party agrees to send notices to the
Bank, in writing, at such address as provided by the Bank from time to time.

                    09 of 10  

 



--------------------------------------------------------------------------------



 



(UBS LOGO) [d67979d6797901.gif]

 
Credit Line Agreement
UBS Bank USA

              Variable Credit Line Account Number: (if applicable)
5V
 
70498
 
EI
  Fixed Credit Line Account Number: (if applicable)
5F
 
 
 
 
 
SS# / TIN
                      Internal Use Only



          Schedule I to UBS Bank USA Credit Line Agreement     Schedule of
Percentage Spreads Over LIBOR or the UBS Bank USA Fixed     Funding Rate, as
applicable     Spread Over LIBOR/UBS Bank Aggregate Approved Amount     USA
Fixed Funding Rate  
$100,000 to $249,999
    5.00%
$250,000 to $499,999
    3.00%
$500,000 to $999,999
    2.00%
$1,000,000 to $2,499,999
    1.75%
$2,500,000 to $4,999,999
    1.50%
$5,000,000 and over
    1.25%           Schedule II to UBS Bank USA Credit Line Agreement    
Schedule of Percentage Spreads Over Prime     Outstanding Amount under Credit
Line     Spread Over Prime  
$0 to $49,999
    3.50%
$50,000 to $99,999
    3.00%

NOTICE TO CO-SIGNER (Traduccion en Ingles Se Requiere Por La Ley)
You are being asked to guarantee this debt. Think carefully before you do. If
the borrower doesn’t pay the debt, you will have to. Be sure you can afford to
pay if you have to, and that you want to accept this responsibility.
You may have to pay to the full amount of the debt if the borrower does not pay.
You may also have to pay late fees or collection costs, which increase this
amount.
The creditor can collect this debt from you without first trying to collect from
the borrower. The creditor can use the same collection methods against you that
can be used against the borrower, such as suing you, garnishing your wages, etc.
If this debt is ever in default, that fact may become a part of your credit
record.
This notice is not the contract that makes you liable for the debt.
AVISO PARA EL FIADOR (Spanish Translation Required By Law)
Se le esta pidiendo que garantice esta deuda. Pienselo con cuidado antes de
ponerse de acuerdo. Si la persona que ha pedido este prestamo no paga la deuda,
usted tendra que pagarla. Este seguro de que usted podra pagar si sea obligado a
pagarla y de que usted desea aceptar la responsabilidad.
Si la persona que ha pedido el prestamo no paga la deuda, es posible que usted
tenga que pagar la suma total de la deuda, mas los cargos por tardarse en el
pago o el costo de cobranza, lo cual aumenta el total de esta suma.
El acreedor (financiero) puede cobrarle a usted sin, primeramente, tratar de
cobrarle al deudor. Los mismos metodos de cobranza que pueden usarse contra el
deudor, podran usarse contra usted, tales como presentar una demanda en corte,
quitar parte de su sueldo, etc. Si alguna vez no se cumpla con la obligacion de
pagar esta deuda, se puede incluir esa informacion en la historia de credito de
usted.
Este aviso no es el contrato mismo en que se le echa a usted la responsabilidad
de la deuda.

                  10 of 10  

 